Dissenting Opinion by
Judge Wilkinson, Jr. :
I must respectfully dissent. In my opinion, when we said in Baker v. School District of the City of Allentown, 29 Pa. Commonwealth Ct. 453, 456, 371 A.2d 1028, 1029 (1977) — “We, therefore hold that a plea of nolo contendere is admissible as evidence of an admission of guilt in a proceeding under Section 1122 and it will support a termination of his contract in this case.” — we disposed of this case in favor of appellant. Indeed, it seems difficult to think of any language that would have been more specific.